IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 SHAUN DENNIS ROSARIO,                         : No. 106 WM 2017
                                               :
                      Petitioner               :
                                               :
                                               :
               v.                              :
                                               :
                                               :
 PRESIDENT JUDGE KATHERINE B.                  :
 EMERY, JUDGE JOHN F. DISALLE,                 :
 COURT ADMINISTRATOR PATRICK R.                :
 GRIMM,                                        :

                      Respondents


                                         ORDER



PER CURIAM

       AND NOW, this 27th day of February, 2018, 2018, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are

DISMISSED. See Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (explaining that hybrid

representation is impermissible).

       The Prothonotary is DIRECTED to forward the filings to counsel of record and to

strike the names of the jurists from the caption.